      Case 7:17-cv-08452-KMK Document 67 Filed 01/22/20 Page 1 of 1


                                                                                                    28 SECOND STREET
                                                                                                    TROY, NY 12180
                                                                                                    PHONE: (5 18) 274-5820
                                                                                                    FAX: (518) 274-587S




                                      I
                                      ',
                                           I
                                                   --
                                                    • I
                                                      r
                                                        I
                                                            •
                                                            • 1 "
                                                            ;
                                                                 ,,.
                                                                iI
                                                                t •    tz ·~-r        ,r..
                                                                                                    7 AJRPORT PARK BOULEVARD
                                                                                                    LATHAM, NY 12110
                                                                                                    PHONE : (518) 783-3843
                                                                                                    FAX: (S18) 783 -8101
                                               1        •, j I_.
                                                                       "-..   ' Januru;r 22,-2020   511 BROADWAY
                                                                                                    SARATOGA SPRINGS, NY 12866
                                                                                                    PHONE: (5 18) S84-8886

                                                                                                    www.joneshacker.com
                                                            ViaECF
                                                                                                    PLEASE REPLY TO:
The Honorable Kenneth M. Karas                                                                      TROY OFFICE
United States District Judge
Southern District ofNew York
300 Quarropas Street, Chambers 533
White Plains, New York 10601


RE:    Doe v. Garcia et al., 17-cv-8452 (KMK)


Dear Judge Karas,

Please accept this joint letter submission requesting that the status conference presently
scheduled for January 29, 2020 at 10:30am be adjourned or removed from the calendar.
As the Court is aware from past conferences, plaintiff was negotiating a settlement to
globally resolve her case pending at the New York Court of Claims and this action before
Your Honor. Plaintiff has reached a settlement, and the parties are finalizing the
necessary settlement documents. Upon receipt of the fully executed settlement
documents, plaintiff will file a stipulation of voluntary discontinuance in this action.

Thank you for your time and attention to this joint letter request.

Respectfully submitted,

E. STEWART JONES HACKER MURPHY, LLP


Isl Julie A. Nociolo
Julie A. Nociolo, Esq.
Office: 518-274-5820
jnociolo@joneshacker.com

James C. Knox, Esq.
Office: 518-274-5820
jknox@joneshacker.com

Cc'. Brendrui M. Hor~, Aggigt~t AtMm.~y G~MfAl, via JlCP
